Braley, J.
The petitioners, who are the executors of the will of Joseph Faulkner, filed with the respondent a return of income for the period from January 1, 1916, to November 29, 1916, the date of the death of the testator, and also a further return for the period from November 30, 1916, to December 31, 1916. But each return was accompanied by a protest in writing that they were not required to make a return or to pay an income tax. The respondent nevertheless levied the assessments, the amount of which if the income is taxable is not in dispute, and, an application for abatement having been denied, the taxes were paid under protest, and the petitioners appealed as provided in St. 1916, c. 269, § 20.
The testator having been domiciled in this Commonwealth, the validity of the tax depends upon the construction to be given to St. 1916, c. 269, § 8, the material portion of which reads, “The income received by persons since deceased shall be taxed to their estates.” By § 1, a tax "upon incomes” is to be levied “in the year nineteen hundred and seventeen, and in each year thereafter.” The tax year therefore began to run from January 1, 1917, and the words “since deceased” refer only to the estates of those who died after the commencement of its operation. J. L. Hammett Co. v. Alfred Peats Co. 217 Mass. 520, 522, and authorities there collated. While § 2 provides, that “Income of the follow*122ing classes received by any inhabitant of this Commonwealth during the calendar year prior to the assessment of the tax shall be taxed at the rate of six per cent per annum/’ the statute is not declared to be retroactive as to the estates of deceased persons; nor can it be extended by implication. Martin L. Hall Co. v. Commonwealth, 215 Mass. 326, 329. Brooks v. West Springfield, 193 Mass. 190, 194. As the testator died in the preceding year the taxes were unlawfully imposed and must be repaid to the petitioners “by the treasurer and receiver general, with interest at the rate of six per cent per annum from the time when the tax was paid, and costs.” St. 1916, c. 269, § 20.

So ordered.